Title: To Thomas Jefferson from Steuben, 7 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Osborns 7 Jany 81. 7 o’Clock PM

I have this moment the honor of your Excellencys Letter of this day. The thousand Stand of Arms I desired Colo. Davis to send to Colo. Gibson at Petersburg on being advised there were then 400 Militia there unarmed and more arriving and I must again request that no time may be lost in Sending as many there as can be collected. The Continental Arms were in the hands of Capt. Irish. I am ignorant were [where] they were removed to, but they must undoubtedly be deliverd out on the present occasion and I will be obliged to your Excellency to give orders accordingly. Fearful lest all we can get will not be sufficient I have sent orders to recall the Arms which passed thro’ Richmond some days since for the Southern Army.
I am exceedingly happy to understand that your Excellency intends collecting the several Staff Officers of the State. I cannot but say that hitherto I have received little or no Assistance from them. On the Contrary I have been obliged to employ Continental Officers to do their Business.
I am much distressed to provide for the troops having not a single Quarter Master or Commissary. Let me beg your Excellency to send me some persons to act in these capacities. The method of  suffering Corps to provide themselves is exceeding distressing to Individuals and ruinous to the State some person must also superintend the forage Department for the same reasons. Capt. Fairlie who returnd this Evening informs me that Genl. Nelson is in want of Ammunition. I sent off an Express immediately to Maj. Claiborne, not knowing where else to apply, to endeavour to procure 20,000 Cartridges and send them down with an Escort. If he meets with any difficulty you will be so obliging as to assist him.
Ammunition will also be wanting on this side. Desire Col. Muter to send all he can collect to Petersburg.
I have orderd the Militia of Chesterfield Powhattan and Amelia to march with all possible expedition to Petersburg tomorrow. I march there myself with 400 Men I have here. My intention is, at the same time that I come to Petersburg, to endeavour something at Hoods. If any Cannon can be got and a force sufficient collected to prevent Their Landing I think we may give them some trouble. Genl. Smallwood is arrived at Petersburg and will give me his Assistance.
With great esteem & respect I am Your Excellency Most Obed Servt.,

Steuben Majr. General

